     Case 2:19-cr-00642-VAP Document 247 Filed 11/13/20 Page 1 of 2 Page ID #:4328




                                                                       FILED
 1   NICOLA T. HANNA                                  CLERK, U.S. DISTRICT COURT
     United States Attorney
 2   BRANDON D. FOX                                       NOV. 13, 2020
     Assistant United States Attorney
 3
     Chief, Criminal Division                      CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4
     Assistant United States Attorney                             CC
                                                     BY: ___________________ DEPUTY


 5   Deputy Chief, Public Corruption & Civil Rights Section
     ELISA FERNANDEZ (Cal. Bar No. 172004)
 6   Assistant United States Attorney
     Public Corruption & Civil Rights Section
 7   JUDITH A. HEINZ (Cal. Bar No. 176264)
     Assistant United States Attorney
 8   Senior Trial Attorney, National Security Division
          1500 United States Courthouse
 9        312 North Spring Street
          Los Angeles, California 90012
10        Telephone: (213) 894-2468/7383/7280
          Facsimile: (213) 894-2927
11        E-mail: daniel.obrien@usdoj.gov
          E-mail: elisa.fernandez@usdoj.gov
12        E-mail: judith.heinz@usdoj.gov
13
     Attorneys for Plaintiff
14
     UNITED STATES OF AMERICA

15                           UNITED STATES DISTRICT COURT

16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

17
     UNITED STATES OF AMERICA,             )     No. CR 19-642-VAP *
18                                         )     No. CR 20-155-VAP
                        Plaintiff,         )
19                                         )     ORDER SEALING DOCUMENT
                      v.                   )
20                                         )     [UNDER SEAL]
      IMAAD SHAH ZUBERI,                   )
21                                         )
                           Defendant.      )
22                                         )
                                           )
23                                         )
                                           )
24                                         )

25   For good cause shown, IT IS HEREBY ORDERED THAT:

26         The government’s ex parte application for sealed filing is

27   GRANTED.    The documents sought to be filed under seal and the

28   government’s ex parte application and proposed order shall be



                                             1
     Case 2:19-cr-00642-VAP Document 247 Filed 11/13/20 Page 2 of 2 Page ID #:4329




 1   filed under seal.     The government may produce the underlying
 2   documents as permitted or required by applicable law.
 3
            Nov.13, 2020
     Dated: ____________                ______________________________
                                        ______
                                            ____
                                               ___
                                                 ____
                                                   _ ________
                                                   __      ___
                                                             __
                                                              ___
                                                                ___
                                                                  __
                                                                   _
                                                                   ___
                                                                     ____
                                                                     ____
 4
                                        UNITED
                                            ED STATES DISTRICT JUDGE
                                            ED                       GE
                                                                     GE
 5   OR IN CASE OF DENIAL:
 6         The government's application for sealed filing is DENIED.
 7   The sealing application will be filed under seal.           The
 8   underlying documents shall be returned to the government,
 9   without filing of the document or reflection of the name of
10   nature of the document on the clerk’s public docket.
11

12
     Dated: ____________                ______________________________
                                        UNITED STATES DISTRICT JUDGE
13
     Submitted by:
14

15
     ________/s/_________________________
16
     ELISA FERNANDEZ
17   Assistant United States Attorney

18

19

20

21

22

23

24

25

26

27

28




                                           2
